Citation Nr: 1441505	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to January 12, 2010 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  Regional office (RO) jurisdiction resides with the RO in Reno, Nevada.

This decision granted entitlement to service connection for posttraumatic stress disorder (PTSD), effective July 29, 2005 and to TDIU, effective January 12, 2010.  The Veteran filed a notice of disagreement with the effective date for both the grant of service connection for PTSD and TDIU, and a statement of the case issued in response.  However, in his October 2011 substantive appeal (VA Form 9), the Veteran indicated he only wished to continue the appeal of the effective date for TDIU.  Hence, the issue of entitlement to an effective date prior to July 29, 2005 for the grant of service connection for PTSD is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2010 rating decision, service connection for PTSD was granted with a 50 percent evaluation assigned from July 29, 2005 to April 23, 2007 and from July 1, 2007 to January 12, 2010, at which time a 70 percent evaluation was assigned.  A temporary total evaluation was assigned from April 23, 2007 to July 1, 2007 for a period of hospitalization.  The Veteran was also granted entitlement to TDIU, effective January 12, 2010 on the basis that that was the first date he met the schedular requirements for TDIU.

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

The evidence reflects that the Veteran has not been employed since 1990, and the January 2010 VA examiner commented that he had lost jobs because of conflicts with other people, suggesting that his lack of employment was due to his mental health symptoms.  Therefore, the Board determines that an opinion is necessary as to whether the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities prior to January 12, 2010. 

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, had on his employability prior to January 12, 2010.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, rendered the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience prior to January 12, 2010.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

The examiner should address the functional effects of the Veteran's service-connected disabilities when offering the opinion.

A complete rationale must be provided for any opinion offered.
If it is determined that the opinion cannot be provided without another clinical examination, such examination should be scheduled. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If in the course of adjudicating this claim, the RO finds that the Veteran's service-connected disabilities prevented him from following a substantially gainful occupation even though the rating criteria under 38 C.F.R. § 4.16(a) (2013) were not met, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



